Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 08/05/2022. 

Terminal Disclaimer

The terminal disclaimer filed on 08/05/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowance

Claims 1-8, 9-16 and 17-24 are allowable.

Reason for Allowance

The cited arts of record, by over Gravity et al. US Patent Application Publication US 20140108922 A 1 (hereinafter Gravity) in view of Horton et al. US Patent Application US 9524273 B2 (hereinafter Horton) and further in view of Ware et al. US Patent Application Publication US 20140067934 A1 (hereinafter Ware) and further in view of Shalabi et al. US Patent Application Publication US 20130145257 A1 (hereinafter Shalabi) teaches creating a layout of digital content with plurality of regions.
Claims 1-8, 9-16 and 17-24 are allowable. Independent claims 1, 9 and 17 are allowable because the cited arts of record, over Gravity et al. US Patent Application Publication US 20140108922 A 1 (hereinafter Gravity) in view of Horton et al. US Patent Application US 9524273 B2 (hereinafter Horton) and further in view of Ware et al. US Patent Application Publication US 20140067934 A1 (hereinafter Ware) and further in view of Shalabi et al. US Patent Application Publication US 20130145257 A1 (hereinafter Shalabi) do not explicitly disclose, teach, or suggest the claimed limitations of:

based on the user selection of the base form, presenting, using the hardware processor, the layout of digital assets in a layout portion of user interface presented on a display, wherein the layout of digital assets includes a plurality of elements, and wherein each element corresponds to a region of the layout of digital assets, and wherein each element can be associated with a digital asset;
receiving a selection of a digital asset from a group of available digital assets to be included in the layout of digital assets;
in response to receiving the selection of the digital asset, causing a representation of the digital asset to be presented in the layout of digital assets;
causing an image that represents the layout of digital assets to be created, wherein the image is associated with a Uniform Resource Locator (URL) that indicates a location of the image; and
in response to determining that the URL has been selected on a user device, causing the image to be presented on the user device.
(In combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN MRABI/Examiner, Art Unit 2144